Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 21-31 in the reply filed on 01/13/2022 is acknowledged.
Claims 32-40 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/13/2022.


Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-31 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,744,753. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims encompasses the claims of U.S. Patent No. 10,744,753.  The additive manufacturing system of U.S. Patent No. 10,744,753 would inherently comprise a .


Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GARDINER et al. (2014/127426-of record).
	Regarding claim 1, GARDINER et al. discloses a print assembly comprising:
	a coarse positioner (3);

	a liquefier assembly (i.e. material deposition head: 7-Fig.1A) configured to melt and extrude a consumable material (pg.8-9), wherein a portion of the liquefier assembly is operably mounted to the fine positioner (Fig.1A); and
	the apparatus 1 moves the material deposition head 7 within the build volume responsive to computer instructions relating to a formwork geometry and selectively deposits portions of formwork material in specific locations to fabricate the formwork 2, which corresponds with the formwork geometry (pg.7).  The positioners 3, 4, carriage 6, and arm 5 cooperate to move the material deposition head 7 within the build volume and are all controlled by said computer, Fig.1A.

6.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SWANSON et al. (2012/0161350).	
	Regarding claim 1, SWANSON et al. discloses a print assembly comprising:
	a coarse positioner (16);
	a fine positioner (18) operably mounted to the coarse positioner such that the coarse positioner is configured to move the fine positioner ([0042]-[0046]), and wherein the fine positioner has a higher fundamental resonance frequency (since it comprises a printer head 42) than the coarse positioner;	

	a controller (28) that communicates with build chamber (12), platen (14), the coarse positioner (16), and carriage (18) over communication line (30) [0043]-[0044].

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742